ORDER
POGUE, Judge:
On August 28, 2007, the court ordered consolidation of the captioned matters. Pursuant to USCIT R. 41(a)(2), Plaintiff Techsnabexport (“Tenex”) now moves to dismiss its action, “in pre-consolidated court number 06-00228.” Tenex’s motion “does not-pertain to theaction under court number 06-00229.” Plaintiff Ad Hoc *249Utilities Group (“AHUG”) opposes dismissal, but argues in the alternative that court number 06-00229 be severed and allowed to continue.
Upon consideration of the parties papers and arguments, IT IS HEREBY ORDERED that:
a. court number 06-00228 and court number 06-00229 are hereby severed;
b. Tenex’s motion to dismiss pre-consolidated court number 06-00228 is granted and that action is hereby dismissed;
c. court number 06-00229 continues.